           Case 5:19-cv-05275-JFL Document 24 Filed 06/23/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                               :
JANE DOE,                                      :
                           Plaintiff,          :
                                               :
                      v.                       :                     No. 19-cv-5275
                                               :
                                               :
TRIANGLE DOUGHNUTS, LLC,                       :
                                               :
                           Defendant.          :
                                               :

                                           ORDER

      AND NOW, this 23rd day of June, 2020, for the reasons set forth in the sua sponte

Opinion issued this date, IT IS HEREBY ORDERED THAT:

      1.      Plaintiff is granted leave, on a conditional basis to proceed in this lawsuit under

              the pseudonym “Jane Doe.”

      2.      Plaintiff shall conduct her deposition and trial using a single, preferred name.

      3.      Defendant shall be allowed to challenge the anonymity issue if circumstances of

              this case change.

      4.      The Court retains the right to reexamine the issue on its own initiative if

              circumstances of this case change.




                                                     BY THE COURT:



                                                     /s/ Joseph F. Leeson, Jr._____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge


                                                1
                                             062320
